DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 15, and 17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
As for the Step 2 analysis of the SUBJECT MATTER ELIGIBILITY TEST;
Step 2A claims set forth below are directed to abstract ideas (judicially recognized exceptions) as shown below;
Step 2A Prong 1:
Claims 1, 15, and 17 recite a metal process that could be performed by the human mind that use the following limitation; “wherein the timing information is used to synchronize the sensor information from the first passive ultrasound sensor on the first interventional medical device with sensor information from a second passive ultrasound sensor on a second interventional medical device.” The limitation given above can be 
That is, other than reciting ‘a processor that executes the instructions, wherein, when executed by the processor, the instructions cause the controller to execute a process’ nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “by the processor” language, “timing information is used to synchronize” in the context of this claim encompasses the user manually matching the sensor data from different sensors received at the same time with timing information. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Step 2A Prong 2:
In claims 1 and 15 the judicial exception is not integrated into a practical application. In particular the claims recite additional elements, “receiving timing information from a first signal emitted from an ultrasound probe and reflective of timing when the ultrasound probe transmits ultrasound beams to generate ultrasound imagery; forwarding the timing information to be available for use by” and “also receives sensor information from a first passive ultrasound sensor on a first interventional medical device”, which are all types of data gathering and would be necessary for all uses of the judicial exception while “a memory that stores instructions; and a processor that executes the instructions, wherein, when executed by the processor, the instructions cause the controller to execute a process” and “a first acquisition electronic component, 
In claim 17, the judicial exception is not integrated into a practical application. In particular the claims recite additional elements, a first interventional medical device, a second interventional medical device, ultrasound probe, which are not recited in claim 1. These additional elements amount to generic terms that are not a particular machinery that could integrate into a practical application (MPEP 2106.05(b)).
Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Further, there is no evidence of record that would support the assertion that this step is an improvement to a computer or technological solution to a technological problem. Rather, the Applicant’s specification states in paragraph 0076; “Being able to locate the implantable and guide a device to remove the implantable to the right location may provide a major improvement over current practice”. Ultimately, the Applicant’s describe improvement in the process of locating or guiding implantable devices, but this is not an improvement in the function of a computer or other technology (such as ultrasound imaging or sensing) (See MPEP 2106.05(a)(ii); “the court determined that the claimed user interface simply provided a trader with more information to facilitate market trades, which improved the business process of market trading but did not improve computers or technology”; See MPEP 2106.04(d)(1); 
As for Step 2B, 
Claims 1, 15, and 17 do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above, limitations, “a memory that stores instructions; and a processor that executes the instructions, wherein, when executed by the processor, the instructions cause the controller to execute a process” and “first acquisition electronic component, wherein the first acquisition electronic component,” amount to mere instructions to implement the abstract idea on a computer. As discussed with respect to Step 2A Prong Two, the additional elements in the claims amount to no more than insignificant extra solution activity and mere instructions to apply the exception using a generic computer component. The same analysis applies here in 2B and does not provide an inventive concept. The data gathering steps that were considered insignificant extra-solution activity in Step 2A Prong Two, have been re-evaluated in Step 2B and determined to be well-understood, routine, conventional activity in the field.  The following evidence from the three references below supports such a determination: 
Jain et al (US 20160367322) (0007;” position of a sensor mounted on an instrument to determine an arrival time; computing at least one of: a location of the sensor using a transmission time from the probe and a receive time at the sensor”; 0024; “an algorithm will compute the time when the individual beams were sent out, the 
Kwiat (US 2013/0317347) (0004; “Tracking of the 3D position and spatial inclination of an instrument through combined ultrasound (US) time of flight (TOF) and time-stamping is also known”). 
Chen et al (US 2020/0397400) (0001; “Time-of-flight measurements provide the axial/radial distance of the passive ultrasound sensor from the imaging array, while amplitude measurements and knowledge of the beam firing sequence provide the lateral/angular position of the passive ultrasound sensor”; 0005; “a response to the tracking beams received over the period of time from a first sensor fixed on the interventional medical device during the period of time relative to a fixed location on the interventional medical device during the period of time.”) 
Electronically receiving measurements over an unspecified time span is merely insignificant pre-solution activity (See MPEP 2106.05(g)).  
 (See MPEP 2106.05(d) II. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 
For these reasons, there is no inventive concept. The claim is not patent eligible.  Even when viewed as a whole, nothing in the claim adds significantly more to the abstract idea. It is noted that the dependent claims do not add significantly more to the limitations of claims 1, 15, and 17 and further do not recite significantly more or integrate the Mental Processes into practical application. 

Dependent claims
Claims 2, 3, and  7 recite limitations that further define the uses/available for use of the timing information. Claim 3 recites additional computer elements and data gathering steps, but does not integrate into a practical application or amount to significantly more for the same reasons provided in claim 1.

Claims 4, 9-10, and 16-18 further define the forwarding and receiving of the timing information and synchronizing it with generic computer components which is indicative of the concepts practically performable in the human mind (using metrics to assign scores, a non-uniform rate of acquiring data, comparing data). Even when 

Claims 5 and 11, further limit the intended use of the timing information. However, synchronizing timing information with generic computer components is indicative of the concepts practically performable in the human mind (using metrics to assign scores, a non-uniform rate of acquiring data, comparing data). Even when viewed as a whole in combination with the independent claim 1, forwarding image data fails to add significantly more to the abstract idea.

Claims 6, 8, and 12-14 add additional elements such as the different sensors, different interventional medical devices, signal path, and adding a identifier specific to the interventional medical devices configured to correspond to sensor information. The generic computer components to carry out the sensor information are merely used as a tool to carry out data acquisition. Even when viewed as a whole in combination with the independent claim 1, the sensor information fails to add significantly more to the abstract idea. 

Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Jain et al (US 20160367322) (hereinafter Jain)
Jain discloses, A controller (console 112) comprising:
(memory 116; 0026; “digital signal processor (“DSP”) hardware, read-only memory (“ROM”) for storing software, random access memory (“RAM”), non-volatile storage, etc.”; 0029; “Workstation 112 preferably includes one or more processors 114 and memory 116 for storing programs and applications.”)) and
a processor that executes the instructions (0029; “Workstation 112 preferably includes one or more processors 114 and memory 116 for storing programs and applications.”),
wherein, when executed by the processor (114), the instructions cause the controller to execute a process comprising: (0026; “Moreover, explicit use of the term “processor” or “controller” should not be construed to refer exclusively to hardware capable of executing software, and can implicitly include, without limitation, digital signal processor (“DSP”) hardware, read-only memory (“ROM”) for storing software, random access memory (“RAM”), non-volatile storage, etc.”; 0027; “Similarly, it will be appreciated that any flow charts, flow diagrams and the like represent various processes which may be substantially represented in computer readable storage media and so executed by a computer or processor, whether or not such computer or processor is explicitly shown.”)
receiving timing information from a first signal (0037; “image-frame (first beam on one strip) from the end (last beam on the other strip”) emitted from an ultrasound probe (0004; “To estimate time of flight, one must have access to the line trigger events of the scanner, and to estimate the lateral coordinates, one must have access to the frame trigger event and to the coordinates and steering angles of the imaging beams.”) and reflective of timing when the ultrasound probe transmits ultrasound beams to generate ultrasound imagery (0007; “dividing up an image into individual beams to establish a location of an individual beam in the image…computing at least one of: a location of the sensor using a transmission time from the probe and a receive time at the sensor”);
forwarding the timing information to be available for use by a first acquisition electronic component, wherein the first acquisition electronic component (control module 124) also receives sensor information from a first passive ultrasound sensor on a first interventional medical device (0024; “PVDF strip, a passive acoustic sensor or sensors are provided on the needle or instrument”), wherein the timing information is used to synchronize (see re-produced Fig. 5 below; 0044; “Events at the sensor 120 on the tool 102 are shown in an upper region and events at the transducer 130 on the probe 122 are shown in a lower region. A”) the sensor information (Abstract; “A medical instrument (102) includes a sensor (120) configured to respond to the ultrasonic energy received from the probe.”) from the first passive ultrasound sensor (120) on the first interventional medical device (102) with sensor information (see re-produced Fig. 5 below) from a second passive ultrasound sensor (0024; ‘PVDF strip on the probe”) on a second medical device ( see re-produced Fig. 5 below; 0030; “For ease of reference, the sensor on the probe 122 will be referred to as a transducer 130 and the sensor on the device 102 will be referred to as sensor 120.”).

    PNG
    media_image1.png
    488
    705
    media_image1.png
    Greyscale

Jain fails to disclose, simultaneously tracking multiple interventional medical devices and a synchronizing timing information of the sensors between the two interventional medical devices. 

Kwiat (US 2013/0317347) (hereinafter Kwait);
Kwiat discloses real-time traceable interventional tool with receivers (see re-produced Fig. 8B below). Specifically, Kwait discloses, 
forwarding the timing information to connected to the first acquisition electronic component (Clock see re-produced Fig. 8B Below) and a second acquisition electronic component (Clock 1 and 2 see re-produced Fig. 8B Below), wherein the first acquisition electronic component and the second acquisition electronic component separately (0026; “FIG. 8B shows schematically a MU with two US receivers of two separate frequencies, detecting signals from a TU having two separate US transmitters transmitting at two separate frequencies; “) use the timing information to synchronize sensor information (0035; “The clocks are used for synchronization between a MU US receiver and a particular TU US transmitter, by RF carrying TU CLOCK DATA with TU ID and transmission time-stamps.”) from different ultrasound sensors (Clock, Clock 1 and Clock 2) on different medical devices (MU US receiver and a particular TU US transmitter).
Kwait fails to disclose synchronizing timing information different sensors on different interventional medical devices. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicholas Robinson whose telephone number is (571)272-9019. The examiner can normally be reached M-R 9:30AM-5:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on 571-270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 




/N.A.R./Examiner, Art Unit 3793            

/CATHERINE B KUHLMAN/Primary Examiner, Art Unit 3791